Citation Nr: 0704049	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  05-11096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel






INTRODUCTION


The veteran served on active duty from January 1974 to 
January 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, PA.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In March 2003, the veteran filed a claim for service 
connection, contending that his hepatitis C was linked to his 
active military service.  In his application, the veteran 
reported that he had been seen at the PSM Hershey Medical 
Center beginning in 1992.  On the form labeled "Risk Factors 
for Hepatitis Questionnaire," the veteran denied each 
personal risk factor, including high-risk sexual activity.  

In support of his claim, the veteran submitted a March 2004 
letter from a VA nurse practitioner at the VA Medical Center 
(VAMC) in Martinsburg, West Virginia who indicated that the 
veteran had been treated for hepatitis C since March 2003.  
According to the March 2004 letter, the veteran reportedly 
was first diagnosed with non-A, non-B hepatitis in 1989.  The 
VA examiner noted that the veteran identified injector guns 
in the military and a greater than ten lifetime sexual 
partners as the most probable risk factors leading to his 
condition.  

The veteran's service records are negative for any complaint, 
treatment, or diagnosis of hepatitis C.  In September 1975, 
the veteran was referred to the Medical Officer as the 
veteran had tested positive for barbiturates during a random 
urinalysis screening program.  At that time, the veteran 
denied all recent drug abuse although the veteran reportedly 
admitted to some drug ingestion in high school.  The examiner 
found that the veteran was evasive and uncooperative in this 
area.  No treatment was reported to be required, and the 
diagnostic impression was drug abuse, the extent and nature 
of which was not determinative.  The plan was to follow the 
veteran in a drug abuse program.  The veteran was afforded a 
separation examination in December of 1977, and the veteran 
noted that he was in "good health."  The veteran also noted 
that he had never experienced and stomach, liver, or 
intestinal trouble.

In the March 2004 letter, the VA examiner opined that, "A 
blood test to diagnose Hepatitis C was not available until 
1992, and therefore diagnosis at the time of discharge from 
the military or during his military service would have been 
impossible.  However, the examiner did not provide an opinion 
on whether it is more likely than not, less likely than not, 
or at least as likely as not, that the currently diagnosed 
hepatitis C is related to service.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  In McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), the Court noted that 
the third prong of 38 C.F.R. § 3.159(c)(4)(I), requires that 
the evidence of record "indicate" that the claimed 
disability or symptoms may be associated with service, 
establishes a low threshold.   See also Locklear v. 
Nicholson, No. 02-1814 (U.S. Vet. App. September 19, 20 06).

In light of the aforementioned medical findings, the Board 
finds that the veteran should be afforded a VA evaluation to 
determine the nature and etiology of his hepatitis C.  The 
examiner should opine as to whether it is more likely than 
not, less likely than not, or at least as likely as not, that 
hepatitis C is related to his period of active service.  The 
Board also finds that the record is incomplete as the veteran 
has been seen by VA since 2003, and all private records do 
not appear to have been obtained.  In this regard, the RO 
should obtain all medical records relating to the diagnosis 
of non-A, non-B hepatitis in 1989, as well as the complete 
records from the Penn State College of Medicine, Milton S. 
Hershey Medical Center in Hershey, Pennsylvania dated from 
1992.  As present, the record contains medical records from 
the latter facility only dated from 2000.  These records 
should be obtained prior to referral of the veteran's case to 
the VA examiner for an opinion.

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran should be sent a Veterans 
Claims Assistance Act of 2000 (VCAA) 
letter which complies with 
Dingess/Hartman v. Nicholson 19 Vet. App. 
473 (2006).  

2.  The AMC should take appropriate steps to 
contact the veteran and obtain the names and 
addresses of all medical care providers who 
treated the veteran for either non-A, non-B 
hepatitis or hepatitis C since his discharge 
from service.  Of particular interest are all 
of the veteran's medical records from the 
health care provider who made the initial 
diagnosis of non-A, non-B hepatitis in 1989; 
medical records from the Penn State College 
of Medicine, Milton S. Hershey Medical Center 
in Hershey, Pennsylvania dated beginning in 
1992; and medical records from the 
Martinsburg, WV, VAMC dated from 2003 through 
the present.  After obtaining proper 
authorization, all treatment records not 
already on file should be obtained and 
associated with the claims file.  If the RO 
does not receive a response to requests for 
records from any of the private sources 
identified by the veteran, he should be so 
notified and informed that he may obtain and 
submit any pertinent records.

3.  Once the above requested records are 
received, schedule the veteran for a VA 
evaluation to include all appropriate 
diagnostic testing, if the examiner deems 
such necessary, to determine the etiology of 
the veteran's hepatitis C.  The claims file 
must be made available to the examiner and 
the examiner should indicate in his/her 
report whether or not the claims file was 
reviewed.  The examiner should opine as to 
whether it is more likely than not, less 
likely than not, or at least as likely as 
not, that the veteran's hepatitis C is 
related to his active military service.

4.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


